Grant, J.
(after stating the facts). The general rules of construction.and interpretation of statutes are well understood. Upon them counsel in this case do not disagree. The sole difficulty is in the application of the rules. Counsel for the people relies upon the-general rule “that an amended statute is to be understood, as far as future acts are concerned, in the same sense as if it read from the beginning as it reads as amended,” and that, where Act No. 130 is repugnant to other provisions of the-act of revision, it must be held to repeal them, to the extent of such repugnancy; citing 23 Am. & Eng. Enc. Law, 285, 495. The soundness of this rule, as there-stated, is not .questioned. Other rules are as well established as this, viz.: That a statute “must be construed with reference not only to its language, but its object, as-gathered from its various parts.” Washburn v. People, 10 Mich. 372, 384. And that the primary object of all interpretation or construction is to ascertain the real intention of the legislature, and no specific or artificial rules of' interpretation can be of any value which do not contribute-to this end. People v. Saginaw Circuit Judge, 26 Mich. 342, 344. And that a statute must be so construed, as, if possible, to give effect to all its provisions. Swartwout v. Railroad Co., 24 Mich. 389, 400. In Peninsular R. Co. v. Duncan, 28 Mich. 130, 135, Justice Cooley said:
“What we should seek here is the intention of the legis*177lature, and not the testing by nice rules of art the language employed. It may possibly appear, as is too often the case, that the legislation has been carelessly phrased, and will be perverted if tested by nice rules.”
Repeals by implication are not favored in the law. In re Bushey, 105 Mich. 64 (63 N. W. 1036). It therefore becomes important to consider the other provisions of the act of revision.
Section 4174, 3 Comp. Laws, requires the overseer to destroy noxious weeds, etc., and provides a penalty of $35 for neglect of such duty. Section 1 of chapter 9 (3 Comp. Laws, § 4153) provides that a commissioner or overseer) having accepted his office, shall, for every neglect of the duties thereof, forfeit the sum of $10. Section 3 (3 Comp. Laws, § 4154) provides that the commissioner or overseer may be prosecuted by information or indictment for any deficiency in the highways occasioned or continued by his fault or neglect, and, on conviction, fined not to exceed $50. Section 4 (3 Comp. Laws, § 4156) makes the overseer liable to pay for all the work not done, if he shall neglect or refuse to warn the residents of his district to work on the highway. Under the contention of relator, the above penal provisions are repealed by implication, for there is no repealing clause in Act No. 130.
In addition to section 3 of the original act, the amended act imposed another duty upon the overseer, not found in the act of revision. It imposed a penalty which, in the opinion of the legislature, was suitable to the violation of duties imposed by that section. Does it follow that the legislature intended to impose the same fine and imprisonment upon the overseer for every failure of duty, and to cover all his duties, as well those where specific punishments are imposed as those where none was before imposed? Construing this amended act in connection with all the other provisions of the act, it does not seem to me reasonable to hold that the legislature intended a repeal of all these other provisions, or that the intention of *178that act was to impose a fine or imprisonment, or both, for the simple failure of an overseer to notify a resident to work on the highway.
Counsel for the people insists that there is no repugnancy between the amended act and section 4156, which makes the overseer liable to pay for all the work not done, when he shall neglect or refuse to warn the residents of his district. ■ The obvious reply to this position is that the amended act applies only to the neglects of duty therein mentioned, or it applies to all the neglects of duty covered by the original act. There is no middle ground. It cannot be held to impose a penalty where none existed before (although it might well be held that the liability of the overseer to pay for work not done through his neglect of duty is a penalty, or in the nature of a penalty), and to leave those provisions which impose a penalty as valid. Another singular result would follow the contention of relator, viz., the other penal provisions of the old statute would be repealed as to the overseer, and remain in force as to the commissioner.
I am of the opinion that the legislature, in Act No. 130, used the term “this act” in the sense of and meaning “this amendatory act,” and that the punishment therein provided must be limited to the duties therein imposed.
I think the writ should be denied.
The other Justices concurred.